DETAILED ACTION
Claims 1-20 are pending in this application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al (“Zeng,” All Your GPS Are Belong to Us: Towards Stealthy Manipulation of Road Navigation Systems,” USENIX Association, 27th USENIX Security Symposium, August, 14, 2018, Pages 1527-1544, as disclosed in the IDS filed 04/29/2021) and further in view of Goldman et al ("Goldman," US 20200094847). 

Regarding claim 1, Zeng discloses a computer-implemented method for detecting a spoofing attack against an autonomous driving vehicle (ADV), (Zeng, Page 1527, Left Column, first and second paragraphs, Spoofing attacks…navigation systems; algorithm to compute GPS shift and victim routes in real time; GPS-enabled self driving car; Page 1527, Right Column, first paragraph, autonomous vehicle) the method comprising: 
determining a planned route from a starting location to a destination, (Zeng, Page 1531, Right Column, navigation route; Page 1532, Left Column, original route; Page 1527, Right Column, autonomous vehicle)
the planned route to the destination being updatable as the ADV travels on the planned route; (Zeng, Page 1531, Right Column, navigation route; Page 1532, Left Column, original route; Page 1527, Right Column, autonomous vehicle)
obtaining a plurality of pre-defined static objects along the planned route from a  map database, (Zeng, Page 1530, Right Column, last paragraph, Original Route; Pages 1531-1532, Page 1539, Right Column, Under Section Computer Vision Based Location Verification, Computer Vision based Location Verification. We believe a promising defense direction is to use computer vision techniques to automatically cross-examine the physical-world landmarks and street signs with the digital maps. Recall that in our user study, the two participants recognized the attack in a similar way. Given the proliferation of cameras/LIDARs on mobile devices and vehicles, vision-based location verification only requires software level upgrade. So far, vision-based techniques can accurately localize vehicles (up to 3m) using visual odometry and road maps [ 13, 42]. SLAM (Simultaneous Localization And Mapping) can also localize images based on geo-refcrenccd street view databases [map database]; [thus the car itself is detecting the point of interest as a landmark along the route to make sure the route is correct i.e. not being spoofed, thus a predefined static object is equivalent to street corners, turn locations on the route).
the plurality of pre-defined static objects being updatable when the planned route is updated; (Zeng, Pages 1531-1532, recalculate..as the ghost route; wherein implicitly the recalculation involves new connection points such as landmarks and street corners, turn locations on the route)
detecting an update to the plurality of pre-defined static objects; (Zeng, Page 1532, Left Column, second paragraph, traversing a victim route, Page 1539, Right column, Location Verification-the car arrives at a street corner not on the route)
determining a re-routing of the planned route to the destination is abnormal or there is a new route resulting from an unauthorized change to the destination in response to detecting the update to the plurality of pre-defined static objects; (Zeng, Page 1539, Right Column, location verification…cross check…with dead reckoning results; automatically cross-examine the physical world landmarks and street signs with the digital maps) and
Zeng fails to explicitly disclose responding to the re-routing of the planned route is abnormal or the new route,  	
 (Goldman, [0037] describes an attack response means when a spoofing attempt has occurred to the driving control unit for driving control. The driving control unit can guild the vehicle to take a detour route, stop at a safe place, or change a traffic lane)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Goldman with the method/system of Zeng to include responding to the re-routing of the planned route is abnormal or the new route. One would have been motivated to detect a spoofing attempt targeting an autonomous vehicle (Goldman, [0003]). 

Regarding claim 2, Zeng and Goldman disclose the method of claim 1. 
Zeng further discloses wherein determining a re-routing of the planned route to the destination is abnormal comprises:
analyzing one or more factors comprising 
traffic condition, 
a frequency of past re-routings of the planned route, 
a distance of the planned route, 
a difference in distances between the abnormal re-routing and the planned route, (Zeng, Page 1534, Right Column, second paragraph, diverted distance…identify…victim route)
a travel time of the planned route, 
or a difference in travel times between the abnormal rerouting and the planned route.

Regarding claim 3, Zeng and Goldman disclose the method of claim 1. 
Zeng further discloses wherein determining a re-routing of the planned route to the destination is abnormal or there is a new route resulting from an unauthorized change to the destination further comprises: (Zeng, Page 1539, Right Column, Modification-Free Approaches Header, location verification…cross check…with dead reckoning results; Page 1539, Under Section Computer Vision based Location Verification: automatically cross-examine the physical world landmarks and street signs with the digital maps)
verifying that an updated pre-defined static object is identified to confirm the planned route is re-routed or the new route, (Zeng, Page 1539, Right Column, Under Section Computer Vision Based Location Verification, Computer Vision based Location Verification. We believe a promising defense direction is to use computer vision techniques to automatically cross-examine the physical-world landmarks and street signs with the digital maps. Recall that in our user study, the two participants recognized the attack in a similar way. Given the proliferation of cameras/LIDARs on mobile devices and vehicles, vision-based location verification only requires software level upgrade. So far, vision-based techniques can accurately localize vehicles (up to 3m) using visual odometry and road maps [ 13, 42]. SLAM (Simultaneous Localization And Mapping) can also localize images based on geo-referenced street view databases [map database]; [thus the car itself is detecting the point of interest as a landmark along the route to make sure the route is correct i.e. not being spoofed, thus a predefined static object is equivalent to street corners, turn locations on the route)


Regarding claim 4, Zeng and Goldman disclose the method of claim 1. 
Zeng further discloses wherein determining there is a new route resulting from an unauthorized change to the destination comprises: (Zeng, Page 1534, Divert the victim from reaching the original destination)
analyzing the new route traced by a plurality of updated pre-defined static objects to determine a change to the destination; (Zeng, Page 1534, Divert the victim from reaching the original destination) and
confirming, if there is a passenger in the ADV, that the passenger does not request the change to the destination (Zeng, Page 1538, Right Column, followed the navigation to reach the wrong destinations)

Regarding claim 8, claim 8 is directed to a non-transitory machine-readable medium. Claim 8 is similar in scope to claim 1 and is therefore rejected under similar rationale.

Regarding claim 9, claim 9 is directed to a non-transitory machine-readable medium of claim 8. Claim 9 is similar in scope to claim 2 and is therefore rejected under similar rationale.

Regarding claim 10, claim 10 is directed to a non-transitory machine-readable medium of claim 8. Claim 10 is similar in scope to claim 3 and is therefore rejected under similar rationale.

Regarding claim 11, claim 11 is directed to a non-transitory machine-readable medium of claim 8. Claim 11 is similar in scope to claim 4 and is therefore rejected under similar rationale.

Regarding claim 15, Zeng discloses a computer-implemented method for detecting a spoofing attack against a sensor system of an autonomous driving vehicle (ADV), the method comprising:
determining a planned route from a starting location to a destination; (Zeng, Page 1531, Right Column, navigation route; Page 1532, Left Column, original route; Page 1527, Right Column, autonomous vehicle)
obtaining a plurality of pre-defined static objects along the planned route from a map database; (Zeng, Page 1530, Right Column, last paragraph, Original Route; Pages 1531-1532, Left Column; wherein the connection points which include road intersections and shape points are considered as static objects as distinguishable objects pre-defined on a high definition map and wherein the particular lane configuration forms an object and which have the purpose of tracing the route; Page 1539, Right Column, Under Section Computer Vision Based Location Verification, Computer Vision based Location Verification. We believe a promising defense direction is to use computer vision techniques to automatically cross-examine the physical-world landmarks and street signs with the digital maps. Recall that in our user study, the two participants recognized the attack in a similar way. Given the proliferation of cameras/LIDARs on mobile devices and vehicles, vision-based location verification only requires software level upgrade. So far, vision-based techniques can accurately localize vehicles (up to 3m) using visual odometry and road maps [ 13, 42]. SLAM (Simultaneous Localization And Mapping) can also localize images based on geo-referenced street view databases [map database]; [thus the car itself is detecting the point of interest as a landmark along the route to make sure the route is correct i.e. not being spoofed, thus a predefined static object is equivalent to street corners, turn locations on the route).
Zeng fails to explicitly disclose evaluating if each of a plurality of sensors of the ADV is able to identify one of the plurality of pre-defined static objects from the map database when the ADV is at a location corresponding to the one pre-defined static object; evaluating if each of the plurality of sensors is able to identify a dynamic object along the planned route; and identifying one or more impaired sensors based on evaluations of the one or more impaired sensors not being able to identify the one pre-defined static object or the dynamic object; and excluding the one or more impaired sensors from a perception function of the ADV.
However, in an analogous art, Goldman discloses evaluating if each of a plurality of sensors of the ADV is able to identify one of the plurality of pre-defined static objects from the database when the ADV is at a location corresponding to the one pre-defined static object; (Goldman, [0009] describes traffic reference information is either pre-stored in the vehicle. Traffic reference information includes camera data of a pothole [static object], a Light Detection and Ranging (LIDAR) sensor data of a walking pedestrian or a falling object (e.g. a barrel) from a circumjacent location when the vehicle drives or an Internal Measurement Unit (IMU) sensor data to catch traffic accident through a deceleration or an acceleration profile; [0034], describes a traffic information means can include a database to store traffic reference information and send traffic reference information to attack detection means; [0042], sensor information can include location to identify the traffic information). 
(Goldman, S404, FIG 9, acquire sensor data from sensor group and annotate sensor data to obtain sensor information; S412 Identify inconsistent sensor data; [0034], describes traffic reference information stored in the traffic information means includes all kinds of sensor data for portraying the traffic information, such as a camera data of a pothole [static object], LIDAR data of a walking pedestrian [dynamic object] or a falling object (e.g. a barrel) [dynamic object]). 
and identifying one or more impaired sensors based on evaluations of the one or more impaired sensors not being able to identify the one pre-defined static object or the dynamic object; (Goldman, S412, FIG 9, Identify inconsistent sensor data; [0024], The sensors may be spoofed into providing inaccurate information and/or inaccurate sensed conditions (e.g., sensing that an object is present when there is no object or failing to sense an object that should be sensed). Such spoofed sensors may cause autonomous vehicles to operate undesirably; [0034], describes traffic reference information stored in the traffic information means includes all kinds of sensor data for portraying the traffic information, such as a camera data of a pothole [static object], LIDAR data of a walking pedestrian [dynamic object] or a falling object (e.g. a barrel) [dynamic object]). 
and excluding the one or more impaired sensors from a perception function of the ADV (Goldman, S416, FIG 9, identifying a spoofing attempt and inform driving control unit to avoid the spoofing attempt; [0024], The sensors may be spoofed into providing inaccurate information and/or inaccurate sensed conditions (e.g., sensing that an object is present when there is no object or failing to sense an object that should be sensed). Such spoofed sensors may cause autonomous vehicles to operate undesirably; [0011], when the spoofing attempt is identified, the vehicle ignores [excludes] the spoofing attempt and the sensor information is further output to the traffic reference information for information update)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Goldman with the method/system of Zeng to include evaluating if each of a plurality of sensors of the ADV is able to identify one of the plurality of pre-defined static objects from the map database when the ADV is at a location corresponding to the one pre-defined static object; evaluating if each of the plurality of sensors is able to identify a dynamic object along the planned route; and identifying one or more impaired sensors based on evaluations of the one or more impaired sensors not being able to identify the one pre-defined static object or the dynamic object; and excluding the one or more impaired sensors from a perception function of the ADV. One would have been motivated to detect a spoofing attempt targeting an autonomous vehicle (Goldman, [0003]). 

Regarding claim 16, Zeng and Goldman disclose the method of claim 15. 
Goldman further discloses wherein identifying one or more impaired sensors based on evaluations of the one or more impaired sensors not being able to identify the one pre-defined static object or the dynamic object comprises: (Goldman, S412, FIG 9, Identify inconsisent sensor data; [0024], The sensors may be spoofed into providing inaccurate information and/or inaccurate sensed conditions (e.g., sensing that an object is present when there is no object or failing to sense an object that should be sensed). Such spoofed sensors may cause autonomous vehicles to operate undesirably; [0034], describes traffic reference information stored in the traffic information means includes all kinds of sensor data for portraying the traffic information, such as a camera data of a pothole [static object], LIDAR data of a walking pedestrian [dynamic object] or a falling object (e.g. a barrel) [dynamic object]). 
determining one sensor of the plurality of sensors is not able to identify the one pre-defined static object; (Goldman, S404, FIG 9, acquire sensor data from sensor group and annotate sensor data to obtain sensor information; S412 Identify inconsistent sensor data; [0024], The sensors may be spoofed into providing inaccurate information and/or inaccurate sensed conditions (e.g., sensing that an object is present when there is no object or failing to sense an object that should be sensed). Such spoofed sensors may cause autonomous vehicles to operate undesirably; [0034], describes traffic reference information stored in the traffic information means includes all kinds of sensor data for portraying the traffic information, such as a camera data of a pothole [static object], LIDAR data of a walking pedestrian [dynamic object] or a falling object (e.g. a barrel) [dynamic object]). 
confirming the one sensor is not able to identify the dynamic object; (Goldman, S412, FIG 9, Identify inconsistent sensor data; [0024], The sensors may be spoofed into providing inaccurate information and/or inaccurate sensed conditions (e.g., sensing that an object is present when there is no object or failing to sense an object that should be sensed). Such spoofed sensors may cause autonomous vehicles to operate undesirably; [0034], describes traffic reference information stored in the traffic information means includes all kinds of sensor data for portraying the traffic information, such as a camera data of a pothole [static object], LIDAR data of a walking pedestrian [dynamic object] or a falling object (e.g. a barrel) [dynamic object]). 
and identifying the one sensor as one of the impaired sensors (Goldman, S416, Identifying a spoofing attempt and inform driving control unit to avoid the spoofing attempt; [0024], The sensors may be spoofed into providing inaccurate information and/or inaccurate sensed conditions (e.g., sensing that an object is present when there is no object or failing to sense an object that should be sensed). Such spoofed sensors may cause autonomous vehicles to operate undesirably)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Goldman with the method/system of Zeng to include wherein identifying one or more impaired sensors based on evaluations of the one or more impaired sensors not being able to identify the one pre-defined static object or the dynamic object comprises:  determining one sensor of the plurality of sensors is not able to identify the one pre-defined static object; confirming the one sensor is not able to identify the dynamic object; and identifying the one sensor as one of the impaired sensors. One would have been motivated to detect a spoofing attempt targeting an autonomous vehicle (Goldman, [0003]). 

Regarding claim 17, Zeng and Goldman disclose the method of claim 15. 
Goldman further discloses wherein identifying one or more impaired sensors based on evaluations of the one or more impaired sensors not being able to identify the one pre-defined static object or the dynamic object comprises: (Goldman, S412, FIG 9, Identify inconsistent sensor data; [0024], The sensors may be spoofed into providing inaccurate information and/or inaccurate sensed conditions (e.g., sensing that an object is present when there is no object or failing to sense an object that should be sensed). Such spoofed sensors may cause autonomous vehicles to operate undesirably; [0034], describes traffic reference information stored in the traffic information means includes all kinds of sensor data for portraying the traffic information, such as a camera data of a pothole [static object], LIDAR data of a walking pedestrian [dynamic object] or a falling object (e.g. a barrel) [dynamic object]). 
determining only one sensor from the plurality of sensor is not able to identify the dynamic object; (Goldman, FIG 2, [0025]-[0039] describes determining one sensor with inconsistent sensor data from the plurality of sensors in a sensor group not able to recognize an object such as LIDAR of a walking pedestrian [dynamic object];  S404, FIG 9, acquire sensor data from sensor group and annotate sensor data to obtain sensor information; S412 Identify inconsistent sensor data; [0024], The sensors may be spoofed into providing inaccurate information and/or inaccurate sensed conditions (e.g., sensing that an object is present when there is no object or failing to sense an object that should be sensed). Such spoofed sensors may cause autonomous vehicles to operate undesirably; [0034], describes traffic reference information stored in the traffic information means includes all kinds of sensor data for portraying the traffic information, such as a camera data of a pothole [static object], LIDAR data of a walking pedestrian [dynamic object] or a falling object (e.g. a barrel) [dynamic object]). 
	and identifying the one sensor as one of the impaired sensors (Goldman, FIG 2, [0025]-[0039] describes determining one sensor with inconsistent sensor data from the plurality of sensors in a sensor group not able to recognize an object such as LIDAR of a walking pedestrian [dynamic object];  S412, FIG 9, Identify inconsistent sensor data; [0024], The sensors may be spoofed into providing inaccurate information and/or inaccurate sensed conditions (e.g., sensing that an object is present when there is no object or failing to sense an object that should be sensed). Such spoofed sensors may cause autonomous vehicles to operate undesirably; [0034], describes traffic reference information stored in the traffic information means includes all kinds of sensor data for portraying the traffic information, such as a camera data of a pothole [static object], LIDAR data of a walking pedestrian [dynamic object] or a falling object (e.g. a barrel) [dynamic object]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Goldman with the method/system of Zeng to include wherein identifying one or more impaired sensors based on evaluations of the one or more impaired sensors not being able to identify the one pre-defined static object or the dynamic object comprises:
determining only one sensor from the plurality of sensor is not able to identify the dynamic object; and identifying the one sensor as one of the impaired sensors. One would have been motivated to detect a spoofing attempt targeting an autonomous vehicle (Goldman, [0003]).  

Regarding claim 18, Zeng and Goldman disclose the method of claim 15. 
Goldman further discloses wherein identifying one or more impaired sensors based on evaluations of the one or more impaired sensors not being able to identify the one pre-defined static object or the dynamic object comprises: (Goldman, FIG 2, [0025]-[0039] describes determining one sensor with inconsistent sensor data from the plurality of sensors in a sensor group not able to recognize an object such as LIDAR of a walking pedestrian [dynamic object];  S412, FIG 9, Identify inconsistent sensor data; [0024], The sensors may be spoofed into providing inaccurate information and/or inaccurate sensed conditions (e.g., sensing that an object is present when there is no object or failing to sense an object that should be sensed). Such spoofed sensors may cause autonomous vehicles to operate undesirably; [0034], describes traffic reference information stored in the traffic information means includes all kinds of sensor data for portraying the traffic information, such as a camera data of a pothole [static object], LIDAR data of a walking pedestrian [dynamic object] or a falling object (e.g. a barrel) [dynamic object]). 
confirming that the one or more impaired sensors are not able to identify an additional one of the plurality of pre-defined static object from the map database when the ADV is at a location corresponding to the additional pre-defined static object or the one or more impaired sensors are not able to identify an additional dynamic object (Goldman, FIG 2, [0025]-[0039] describes determining one sensor with inconsistent sensor data from the plurality of sensors in a sensor group not able to recognize an object such as LIDAR of a walking pedestrian [dynamic object];  S412, FIG 9, Identify inconsistent sensor data; [0024], The sensors may be spoofed into providing inaccurate information and/or inaccurate sensed conditions (e.g., sensing that an object is present when there is no object or failing to sense an object that should be sensed). Such spoofed sensors may cause autonomous vehicles to operate undesirably; [0034], describes traffic reference information stored in the traffic information means includes all kinds of sensor data for portraying the traffic information, such as a camera data of a pothole [static object], LIDAR data of a walking pedestrian [dynamic object] or a falling object (e.g. a barrel) [dynamic object]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Goldman with the method/system of Zeng to include wherein identifying one or more impaired sensors based on evaluations of the one or more impaired sensors not being able to identify the one pre-defined static object or the dynamic object comprises: confirming that the one or more impaired sensors are not able to identify an additional one of the plurality of pre-
  
Regarding claim 19, Zeng and Goldman disclose the method of claim 15. 
Zeng further discloses wherein the dynamic object comprises a non-HD map derived static object, (Zeng, Page 1539, location verification, recognizing street signs first. The turns and street corners on the routes are the non-HD map derived static objects because the map is a geo-referenced street view database). 

Regarding claim 20, Zeng and Goldman disclose the method of claim 15. 
Goldman further discloses further comprising: determining if the plurality of sensors excluding the one or more impaired sensors allow continuous operation of the perception function of the ADV; (Goldman, FIG 2, [0025]-[0039] describes determining one sensor with inconsistent sensor data from the plurality of sensors in a sensor group not able to recognize an object such as LIDAR of a walking pedestrian [dynamic object];  S416, FIG 9, Identifying a spoofing attempt and inform driving control unit to avoid the spoofing attempt; [0024], The sensors may be spoofed into providing inaccurate information and/or inaccurate sensed conditions (e.g., sensing that an object is present when there is no object or failing to sense an object that should be sensed). Such spoofed sensors may cause autonomous vehicles to operate undesirably; [0011], when the spoofing attempt is identified, the vehicle ignores [excludes] the spoofing attempt and the sensor information is further output to the traffic reference information for information update; [0033] describes continous operation)
and activating a degraded operation of the ADV 
or stopping the ADV in response to determining that the plurality of sensors excluding the one or more impaired sensors do not allow continuous operation of the perception function. (Goldman, [0038] describes when a potential hazard is identified, the attack response means sends the sensor information and instruction to the driving control unit and the driving control unit can control the vehicle to avoid the potential hazard by stopping at a safe place; S416, FIG 9, Identifying a spoofing attempt and inform driving control unit to avoid the spoofing attempt; [0024], The sensors may be spoofed into providing inaccurate information and/or inaccurate sensed conditions (e.g., sensing that an object is present when there is no object or failing to sense an object that should be sensed). Such spoofed sensors may cause autonomous vehicles to operate undesirably; [0011], when the spoofing attempt is identified, the vehicle ignores [excludes] the spoofing attempt and the sensor information is further output to the traffic reference information for information update; [0047] provides an example of a sensor that does not detect an object)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Goldman with the method/system of Zeng to include further comprising: determining if the plurality of sensors excluding the one or more impaired sensors allow continuous operation of the perception function of the ADV; and activating a degraded operation of the ADV or stopping the ADV in response to determining that the plurality of sensors excluding the one or more impaired sensors do not allow continuous operation of the perception .  

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al (“Zeng,” All Your GPS Are Belong to Us: Towards Stealthy Manipulation of Road Navigation Systems,” USENIX Association, 27th USENIX Security Symposium, August, 14, 2018, Pages 1527-1544 as disclosed in the IDS filed 04/29/2021) in view of Goldman et al ("Goldman," US 20200094847) and further in view of Umetani et al ("Umetani," US 20190212738).  

Regarding claim 5, Zeng and Goldman disclose the method of claim 1. 
Zeng further discloses wherein determining there is a new route resulting from an unauthorized change to the destination comprises: (Zeng, Page 1534, Divert the victim from reaching the original destination
analyzing the new route traced by a plurality of updated pre-defined static objects to determine a change to the destination; (Zeng, Page 1534, Right Column, divert the victim from reaching the original destination)
Zeng and Goldman fail to explicitly disclose and confirming there is no passenger in the ADV.
However, in an analogous art, Umetani discloses and confirming there is no passenger in the ADV (Umetani, [0035], in the autonomous driving vehicle, providing a notification in a case where it is determined that there is no passenger in the main vehicle part). 


Regarding claim 12, claim 12 is directed to a non-transitory machine-readable medium of claim 8. Claim 12 is similar in scope to claim 5 and is therefore rejected under similar rationale.

Claim 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al (“Zeng,” All Your GPS Are Belong to Us: Towards Stealthy Manipulation of Road Navigation Systems,” USENIX Association, 27th USENIX Security Symposium, August, 14, 2018, Pages 1527-1544 as disclosed in the IDS filed 04/29/2021) in view of Goldman et al ("Goldman," US 20200094847)  and further in view of Sakiz et al ("Sakiz," A survey of attacks and detection mechanisms on intelligent transportation systems: VANETs and IoV," Ad Hoc Networks, Elsevier, Amsterdam, NL, Vol. 61, March 18, 2017, pages 33-50, XP029984811, as disclosed in the IDS filed 04/29/2021). 

Regarding claim 6, Zeng and Goldman disclose the method of claim 1. 
Zeng and Goldman fail to explicitly disclose wherein responding to the re-routing of the planned route is abnormal or the new route comprises: alerting a passenger in the ADV or a service provider of an abnormal re-routing of the planned path to the destination or the unauthorized change to the destination.
(Sakiz, Page 39, Right Column, malicious attacks in vehicular ad hoc networks. Part of the response is to issue alarms). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sakiz with the method/system of Zeng and Goldman to include wherein responding to the re-routing of the planned route is abnormal or the new route comprises: alerting a passenger in the ADV or a service provider of an abnormal re-routing of the planned path to the destination or the unauthorized change to the destination. One would have been motivated to issue an alarm when a malicious attack occurs (Sakiz, Page 39). 

Regarding claim 13, claim 13 is directed to a non-transitory machine-readable medium of claim 8. Claim 13 is similar in scope to claim 6 and is therefore rejected under similar rationale.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al (“Zeng,” All Your GPS Are Belong to Us: Towards Stealthy Manipulation of Road Navigation Systems,” USENIX Association, 27th USENIX Security Symposium, August, 14, 2018, Pages 1527-1544, as disclosed in the IDS filed 04/29/2021) in view of Goldman et al ("Goldman," US 20200094847) and further in view of Pendleton et al ("Autonomous Golf Cars for Public Trial of Mobility-on-Demand Service," 2015 IEEE/RSJ . 

Regarding claim 7, Zeng and Goldman disclose the method of claim 1. 
Zeng further discloses wherein responding to the re-routing of the planned route is abnormal or the new route comprises:  (Zeng, Page 1539, Right Column, location verification…cross check…with dead reckoning results; automatically cross-examine the physical world landmarks and street signs with the digital maps)
However, in an analogous art, Pendleton discloses allowing a passenger in the ADV to request stopping the ADV, (Pendleton, Page 1169, Right Column a passenger in the autonomous driving vehicle a request to stop the autonomous driving vehicle)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pendleton with the method/system of Zeng and Goldman to include allowing a passenger in the ADV to request stopping the ADV. One would have been motivated to provide safety (Pendleton, page 1169, Right Column)

Regarding claim 14, claim 14 is directed to a non-transitory machine-readable medium of claim 8. Claim 14 is similar in scope to claim 7 and is therefore rejected under similar rationale.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J WILCOX whose telephone number is (571)270-3774.  The examiner can normally be reached on M-F: 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T. Pham can be reached at (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES J WILCOX/Examiner, Art Unit 2439                                                                                                                                                                                                        

/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439